TERMINATION AND RELEASE AGREEMENT

This Termination and Release Agreement (“Agreement”) is entered into between
Wind Works Power Corp. (consisting of, individually and collectively, and its
current or former officers, directors, employees, agents, affiliates,
predecessors, successors, assigns, subsidiaries and all persons acting through
or with them; hereinafter, altogether referred to as (“WWPW”) and Kodiak Capital
Group, LLC (consisting of, individually and collectively, Kodiak Capital Group,
LLC and its current or former companies, and its officers, directors, employees,
agents, predecessors, successors, assigns, subsidiaries and all persons acting
through or with them, hereinafter, altogether referred to as “Kodiak”). Kodiak
and WWPW agree as follows:




RECITALS

A.

WHEREAS, Kodiak sought to invest in WWPW under an investment agreement dated
March 22, 2010; and

B.

WHEREAS, the parties mutually agree to terminate the agreement based on current
market conditions relating to the above (the “Transactions”), and the parties
have entered into this Agreement to fully and finally settle all of the
outstanding fees due payable to Kodiak.




AGREEMENT

WHEREFORE, the parties to this Agreement hereby agree as follows:

This Agreement is for termination of any and all claims either Party may have
against the other prior to and including the date of this Agreement, and for the
release, as set forth below.  

2.

Kodiak hereby releases, waives and forever discharges, individually and
collectively, WWPW and its current or former officers, directors, employees,
agents, affiliates, predecessors, successors, assigns, subsidiaries and all
persons acting through or with them (hereinafter collectively referred to as
“Releasees”), from any and all claims, rights, demands, liabilities, causes of
action, losses, costs or expenses (including attorneys’ fees) of any kind
whatsoever, known or unknown, suspected or unsuspected, that Kodiak may now have
or has ever had against Releasees prior to and including the date of this
Agreement. This release includes, without limitation, all claims relating to any
contract between the parties or Releasees, whether express or implied, and its
termination or breach; any and all claims relating to or arising from Kodiak’s
relationship with the Releasees; any claims for misrepresentation, fraud, or
breach of any covenant of good faith and fair dealing; and any and all claims
related to or in any manner incidental to Kodiak’s relationship with the
Releasees.

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all claims by Kodiak against
Releasees, and that this Agreement has been signed with the express intent of
extinguishing all such claims.

WWPW hereby releases, waives and forever discharges, individually and
collectively, Kodiak and its current or former officers, directors, employees,
agents, affiliates, predecessors, successors, assigns, subsidiaries and all
persons acting through or with them (hereinafter collectively referred to as
“Releasees”), from any and all claims, rights, demands, liabilities, causes of
action, losses, costs or expenses (including attorneys’ fees) of any kind
whatsoever, known or unknown, suspected or unsuspected, that WWPW may now have
or has ever had against Releasees prior to and including the date of this
Agreement. This release includes, without limitation, all claims relating to any
contract between the parties or Releasees, whether express or implied, and its
termination or breach; any and all claims relating to or arising from WWPW’s
relationship with the Releasees; any claims for misrepresentation, fraud, or
breach of any covenant of good faith




and fair dealing; and any and all claims related to or in any manner incidental
to WWPW’s relationship with the Releasees.

It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all claims by WWPW against
Releasees, and that this Agreement has been signed with the express intent of
extinguishing all such claims.

4.

Civil Code. Each Party represents that it is not aware of any claim against the
other than the claims that are released by this Agreement.  Each Party
acknowledges that it has been advised by legal counsel and is familiar with the
provisions of the New York Civil Code, which provides as follows:

THIS GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE PARTIES DO NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
THE OTHER PARTY MUST HAVE MATERIALLY AFFECTED ITS
SETTLEMENT WITH EACH OTHER_.


Each Party, being aware of said code section, agrees to expressly waive and
relinquish any right or benefit it has or may have under the Civil Code of the
State of New York, as well as any other similar provision under the statutory or
no statutory law of any other jurisdiction to the full extent that it may
lawfully waive all such rights and benefits.

Any controversy or claim of any kind arising out of or relating to this
Agreement or its breach, including but not limited to any claim relating to its
validity, interpretation, or enforceability, shall be submitted to binding
arbitration in New York, in accordance with the Arbitration Rules of the State
of New York. Kodiak and the Company agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. Kodiak and the Company agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorney's fees and costs.  KODIAK AND WWPW ACKNOWLEDGE AND AGREE THAT BY
SIGNING THIS AGREEMENT, KODIAK AND WWPW HAVE VOLUNTARILY ELECTED TO ARBITRATE
ALL ARBITRABLE CLAIMS RATHEWWPW WWPW ARE GIVING UP THE RIGHT TO A JURY TRIAL AND
TO A TRIAL IN A COURT OF LAW.

This is the entire Agreement regarding the subject matter hereof and supersedes
all previous and contemporaneous discussions, negotiations, agreements and
understandings. No other promises or agreements have been made.

In the event that any provision of this Agreement is determined to be
unenforceable for any reason, the remaining provisions shall remain in full
force and effect and the unenforceable provision(s) shall be interpreted and
rewritten to give effect to the parties’ economic intentions.

Each Party agrees not to disclose the fact or any of the terms of this Agreement
to anyone except for its attorney, accountant and government agencies, unless
required to do so by court order.

This Agreement may be executed via facsimile in counterparts, and each facsimile
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.




AGREED AND UNDERSTOOD:
WIND WORKS POWER CORP.


[ex10one001.jpg] [ex10one001.jpg]

Name: INGO STUCKMANN Title: CEO Date: AUGUST 2, 2010

KODIAK CAPITAL GROUP, LLC

[ex10one002.jpg] [ex10one002.jpg]

Name: RYAN HODSON Title:   MANAGING DIRECTOR Date: AUGUST 2, 2010



